
	

114 HR 2725 IH: 21st Century Care for Military and Veterans Act
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2725
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2015
			Mr. Peters (for himself, Mr. Honda, Mr. Polis, and Mr. Jones) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend titles 10 and 38, United States Code, to expand the use of telehealth under the TRICARE
			 program and in the Department of Veterans Affairs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the 21st Century Care for Military and Veterans Act. 2.Telehealth under TRICARE program (a)Care provided at military medical treatment facilitiesSection 1077 of title 10, United States Code, is amended by adding at the end the following new subsection:
				
 (g)In providing health care to a covered beneficiary under section 1076 of this title at a military medical treatment facility, the Secretary may furnish an item or service to the covered beneficiary via a telecommunications system..
			(b)Care provided at private facilities
 (1)Certain dependentsSection 1079 of title 10, United States Code, is amended by adding at the end the following new subsection:
					
						(q)
 (1)An item or service furnished to a covered beneficiary via a telecommunications system shall be covered by a plan described in paragraph (2) to the same extent the item or service would be covered if furnished in the same location of the covered beneficiary, and benefits shall not be denied under such a plan solely on the basis that the item or service is being furnished via a telecommunications system. For the purposes of reimbursement, licensure, professional liability, and other purposes under this section with respect to the provision of telehealth services, practitioners, suppliers, and providers of such services are considered to be furnishing such services at their location and not at the originating site.
 (2)A plan described in this paragraph is a plan for which the Secretary enters into a contract under subsection (a) to provide dependents with medical care..
 (2)Certain members and former membersSection 1086 of title 10, United States Code, is amended by adding at the end the following new subsection:
					
						(i)
 (1)An item or service furnished to a covered beneficiary via a telecommunications system shall be covered by a plan described in paragraph (2) to the same extent the item or service would be covered if furnished in the same location of the covered beneficiary, and benefits shall not be denied under such a plan solely on the basis that the item or service is being furnished via a telecommunications system. For the purposes of reimbursement, licensure, professional liability, and other purposes under this section with respect to the provision of telehealth services, practitioners, suppliers, and providers of such services are considered to be furnishing such services at their location and not at the originating site.
 (2)A plan described in this paragraph is a plan for which the Secretary enters into a contract under subsection (a) to provide persons covered by subsection (c) with health benefits..
				3.Health care provided by the Department of Veterans Affairs
 (a)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by inserting after section 1709A the following new section:
				
					1709B.Provision of health care via telecommunications system
 (a)Direct careIn providing health care directly to an individual under this chapter or chapter 18 of this title, the Secretary may furnish an item or service to the individual via a telecommunications system.
						(b)Contracted care
 (1)An item or service furnished to an individual covered by a plan described in paragraph (2) via a telecommunications system shall be covered by such a plan to the same extent the item or service would be covered if furnished in the same location of the individual, and benefits shall not be denied under such a plan solely on the basis that the item or service is being furnished via a telecommunications system. For the purposes of reimbursement, licensure, professional liability, and other purposes under this chapter and chapter 18 with respect to the provision of telehealth services, practitioners, suppliers, and providers of such services are considered to be furnishing such services at their location and not at the originating site.
 (2)A plan described in this paragraph is a plan for which the Secretary enters into a contract or agreement under this chapter or chapter 18 of this title to furnish health care to an individual..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1709A the following new item:
				
					
						1709B. Provision of health care via telecommunications system..
 4.Effective dateThe amendments made by this Act shall take effect on January 1, 2016, and shall apply to items and services furnished on or after such date.
		
